DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 16 June 2022, claim 1 has been amended, claim 7 is cancelled, and claims 1-5 remain in the application for further examination and consideration.
New in this Office Action are 102 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al (WO 2017/073774 A1, citing US 2018/0312943 A1 as the English equivalent of the WO publication) in view of Bazhin et al (RU 2657894 C2). Hereinafter referred to as Amano and Bazhin.
Regarding claim 1, Amano discloses a method for manufacturing a pouch film (“method for producing the battery packaging material” [0176]), the method comprising:
applying an adhesive (“adhesive agent layer 2” [0178]) on one surface of a first polymer layer (“The adhesive to be used for forming the adhesive agent layer 2 is applied to the base material layer 1” [0178]);
after the applying of the adhesive, forming a gas barrier layer (“aluminum alloy foil layer 3” [0176]) by: (i) first depositing metal particles on the adhesive (“deposition-phase particles that are deposited during a homogenization treatment” [0113]); and then (ii) sintering the metal particles (“the alloy material after the homogenization treatment is rolled under a high-temperature environment” [0135]), the gas barrier layer having a thickness of 0.01 µm to 15 µm (“the thickness of the aluminum alloy foil layer is preferably … 30 μm or less, even more preferably about 15 to 30 μm” [0107] such that 15 µm is an overlapping thickness point to the claimed thickness range); and
after the forming of the gas barrier layer, laminating a second polymer layer on one surface of the gas barrier layer (“Next, the heat-sealable resin layer 4 is laminated on the aluminum alloy foil layer 3” [0179]).
Amano does not disclose that sintering the metal particles is applied by simultaneously applying heat and a pressure to the deposited metal particles, the heat having a temperature of 50 ºC to 150 ºC, and the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa.
However, Bazhin discloses a method for forming compact products from particle materials (“obtaining compact products from powder materials” [0002]) that are metal (“field of powder metallurgy” [0001]) by first depositing the metal particles on a mold (“placing it in a mold” [0008]) and then sintering the metal particles (“to compact and mold the material under the influence of a constant low axial pressure (10-50 MPa) using a mold in which high-temperature shear plastic deformation is possible” [0009]). Bazhin teaches that sintering the metal particles is applied by simultaneously applying heat and a pressure to the deposited metal particles (“a mold base preheated to 100 ° C, initiates a combustion reaction and press the plunger with a pressure of 10 MPa” [0013]), the heat having a temperature of 50 ºC to 150 ºC (“the mold base is preheated by d about 100-500 ° С” [0008]), and the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa (“under the action of an axial pressure of 10-50 MPa” [0008]). Bazhin further teaches that this sintering method achieves high-temperature shear plastic deformation solely through axial pressure that does not require transverse compression (“compact and mold the material under the influence of a constant low axial pressure … shear plastic deformation is possible with free compression of the combustion products due to lateral movement” [0009], and “the harmful effect of external friction on the wall of the mold on the quality of the product obtained is practically eliminated” [0011]), and uniformly distributed pressing force throughout the entire workpiece height ([0011]) that results in uniform density distribution in the product volume ([0013]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of sintering the metal particles of Amano in view of Bazhin so that it includes simultaneously applying heat and a pressure to the deposited metal particles, the heat having a temperature of 50 ºC to 150 ºC, and the pressure that is applied to the deposited metal particles is 50 MPa to 1000 MPa, in order to achieve high-temperature shear plastic deformation solely through axial pressure that does not require transverse compression that uniformly distributes a pressing force throughout the entire height of the metal particles deposited on the adhesive, and results in a uniform density distribution for the barrier layer being formed.
Regarding claim 2, modified Amano discloses all the limitations for the method as set forth in claim 1 above, and wherein the first polymer layer is a surface protection layer that is an outermost layer of the pouch film (Amano “the base material layer 1 is a layer … positioned as an outermost layer” [0092]), and
the second polymer layer is a sealant layer that is an innermost layer of the pouch film (Amano “the heat-sealable resin layer 4 is a layer … positioned as an innermost layer” [0054]).
Regarding claim 4, modified Amano discloses all the limitations for the method as set forth in claim 1 above, and wherein the metal particles comprise aluminum (Amano “aluminum alloy grains 31” [0111], 31 Fig. 3).
Regarding claim 5, modified Amano discloses all the limitations for the method as set forth in claim 1 above, and wherein each of the metal particles has a diameter of 0.01 µm to 15 µm (Amano “the average grain diameter is preferably about 1.0 to 7.0 μm” [0110])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amano (WO 2017/073774 A1, citing US 2018/0312943 A1 as the English equivalent of the WO publication) in view of Bazhin (RU 2657894 C2) and Rho et al (US 2017/0288258 A1). Hereinafter referred to as Rho.
Regarding claim 3, modified Amano discloses all the limitations for the method as set forth in claim 1 above, but does not disclose wherein the first polymer layer is an innermost layer of the pouch film, and
the second polymer is a surface protection layer that is an outermost layer of the pouch film.
However, Rho discloses a method for manufacturing a pouch film (“method of manufacturing a flexible battery” [0015]) that consecutively comprises of applying an adhesive on one surface of a first polymer layer (“the flexible battery 100 or 100’… may further include an adhesive layer between the metallic layer 121 b or 122b and the first resin layer 121a or 122a” [0120] where the first resin layer reads on the first polymer layer), forming a gas barrier layer by depositing metal particles on the adhesive (“metallic layer 121b or 122b is interposed between the first resin layer 121a or 122a and the second resin layer 121c or 122c” [0109] where “The metallic layer 121b or 122b may be formed of a thin metal plate such as… a metal deposited film formed on the second resin layer 121c or 122c” [0110] which then is “sequentially laminated” onto “the first resin layer 121a or 122a” [0105] on which the adhesive layer is disposed), and laminating a second polymer layer on one surface of the gas barrier layer (“the exterior material 120 is configured such that the first resin layer 121a or 122a, the metallic layer 121b or 122b, and the second resin layer 121c or 122c are sequentially laminated” [0105]). Rho teaches wherein the first polymer layer is a sealant layer that is an innermost layer of the pouch film (“the first resin layer 121a or 122a is disposed at an inner side and abuts the electrolyte” [0105]), and the second polymer layer is a surface protection layer that is an outermost layer of the pouch film (“second resin layer 121c or 122c is exposed to the outside” [0105]). Rho further teaches that this arrangement of the first and second polymer layer in relation to each other achieves a flexible battery in the form of an auxiliary battery ([0139]) or a main battery ([0140]) of an electrical and/or electrical device that needs to have flexibility such as a watch strap of a smart watch, and a flexible display ([0142]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of manufacturing the pouch film of modified Amano in view of Rho wherein the first polymer layer is an innermost layer of the pouch film, and the second polymer is a surface protection layer that is an outermost layer of the pouch film, in order to achieves a flexible battery that is implemented as an auxiliary battery or a main battery of an electrical and/or electrical device that needs to have flexibility such as a watch strap of a smart watch, and a flexible display.


Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721